Citation Nr: 1526856	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder, including glaucoma.

2.  Entitlement to service connection for a breathing disorder.

3.  Entitlement to service connection for arthritis of the fingers of the right hand.

4.  Entitlement to service connection for arthritis of the fingers of the left hand.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left knee.

7.  Entitlement to service connection for left lower extremity numbness.

8.  Entitlement to service connection for right lower extremity numbness.

9.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and Veterans Benefits Management System (VBMS).  So all future consideration of this appellant's claims should take into consideration the existence of this electronic record.

There is an outstanding hearing request, so, rather than immediately deciding, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.



REMAND

In his July 2013 substantive appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  His Virtual VA file contains letters dated in August and November 2014 notifying him that he has been placed on the list of persons waiting to appear for a Travel Board hearing.  But, to date, the record does not reflect that any hearing actually has been scheduled, much less conducted.

This Veteran-appellant has a right to this hearing before deciding his appeal of these claims.  38 C.F.R. §§ 3.103(c)(1) (West 2014); 20.700(a) (2014).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand these claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran's requested Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

